FILE COPY



 Christopher Casals and Eric                                        City of san Antonio, Mayor
      JonesAppellant/s                                              Julian Castro, in his official
                                                                      capacity, and Fire Chief
                                                                             Charles /s


                          Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 16, 2014

                                      No. 04-14-00573-CV

                               Christopher CASALS and Eric Jones,
                                            Appellants

                                               v.

   CITY OF SAN ANTONIO, Mayor Julian Castro, in his official capacity, and Fire Chief
                            Charles N. Hood,
                                 Appellees

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010-CI-18854
                     Honorable Solomon Casseb, III, Judge Presiding


                                        ORDER

      The Appellee/Cross-Appellant’s Unopposed Motion to Consolidate Briefs is GRANTED.
                                               cms

                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court